Name: Council Decision (EU) 2016/817 of 17 May 2016 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand
 Type: Decision
 Subject Matter: European construction;  international affairs;  fisheries;  Europe;  America
 Date Published: 2016-05-25

 25.5.2016 EN Official Journal of the European Union L 136/1 COUNCIL DECISION (EU) 2016/817 of 17 May 2016 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6), second subparagraph, point (a) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 28 June 2007, the Council adopted Regulation (EC) No 753/2007 (2) concerning the conclusion of the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (the Partnership Agreement). The current Protocol setting out the fishing opportunities and financial contribution provided for by the Partnership Agreement expires on 31 December 2015. (2) The Union has negotiated with the Government of Denmark and the Government of Greenland a new protocol to the Partnership Agreement (the Protocol) setting out the fishing possibilities and financial contribution. (3) The Protocol was signed in accordance with Council Decision (EU) 2015/2103 (3) and has been applied on provisional basis since 1 January 2016. (4) Article 10 of the Partnership Agreement sets up a Joint Committee to monitor the application of the Partnership Agreement and ensure its implementation. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the Commission, subject to specific conditions, to approve them under a simplified procedure. (5) The Protocol should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (the Protocol), is hereby approved on behalf of the Union (4). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 15 of the Protocol. Article 3 Subject to the provisions and conditions set out in the Annex to this Decision, the Commission shall, within the Joint Committee, be empowered to approve, on behalf of the Union, modifications to the Protocol. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 May 2016. For the Council The President M.H.P. VAN DAM (1) Consent of 12 April 2016 (not yet published in the Official Journal). (2) Council Regulation (EC) No 753/2007 of 28 June 2007 on the conclusion of the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 1). (3) Council Decision (EU) 2015/2103 of 16 November 2015 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 305, 21.11.2015, p. 1). (4) The Protocol has been published in OJ L 305, 21.11.2015, p. 3 together with the decision on its signature. ANNEX Scope of the empowerment and procedure for the establishment of the Union position in the Joint Committee (1) The Commission shall be authorised to negotiate with Greenland and, where appropriate and subject to complying with point 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) fixing of fishing opportunities in accordance with Article 3(2) and (3) and Article 8 of the Protocol, including fixing the reference price and the authorisation fees under Article 8; (b) decision on the modalities of the sectoral support in accordance with Article 5 of the Protocol; (c) adoption of measures to ensure sustainable exploitation of the fishery resources in accordance with Article 6 of the Protocol. (2) In the Joint Committee, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the common fisheries policy; (b) follow the Council conclusions of 19 March 2012 on a communication on the external dimension of the common fisheries policy; (c) promote positions that are consistent with the relevant rules adopted by regional fisheries management organisations and in the context of joint management by coastal states. (3) When a decision on modifications to the Protocol referred to in point 1 is foreseen to be adopted during a Joint Committee meeting, the necessary steps shall be taken so as to ensure that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect, and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of the issues referred to in point 1(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. (4) The Commission is invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, a publication of the relevant decision in the Official Journal of the European Union and a submission of any proposal necessary for the implementation of such decision.